 

EXHIBIT 10.2

 

R. R. DONNELLEY & SONS COMPANY

 

APPROVAL

 

BY

VICE PRESIDENT, COMPENSATION AND EMPLOYEE BENEFITS

 

ADOPTING

 

AMENDMENT NUMBER ONE,

 

to the

JANUARY 1, 1989 Restatement

of the

 

R. R. DONNELLEY & SONS COMPANY

UNFUNDED SUPPLEMENTAL BENEFIT PLAN

 

Pursuant to Section 3.12 of the By-Laws of R. R. Donnelley & Sons Company (the
“Company”) and authority delegated pursuant thereto by the Human Resources
Committee of the Board of Directors of the Company, the undersigned Vice
President, Compensation and Employee Benefits (the “Vice President”) hereby
adopts the document attached hereto entitled “Amendment Number One to the
January 1, 1989 Restatement of the R. R. Donnelley & Sons Company Unfunded
Supplemental Benefit Plan.”

 

Executed by the Vice President this 27 day of August, 1999.

 

 

--------------------------------------------------------------------------------

John J. McEnery

Vice President, Compensation and Employee Benefits

 

 

 



--------------------------------------------------------------------------------

R. R. DONNELLEY & SONS COMPANY

 

AMENDMENT NUMBER ONE

to the

January 1, 1989 Restatement

of the

 

R. R. DONNELLEY & SONS COMPANY

UNFUNDED SUPPLEMENTAL BENEFIT PLAN

 

WHEREAS, R. R. Donnelley & Sons Company (the “Company”) maintains for the
benefit of certain of its employees and certain employees of its participating
subsidiaries the R. R. Donnelley & Sons Company Unfunded Supplemental Benefit
Plan (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan to liberalize the circumstances
under which the Plan Administrator may direct that a Member will receive a lump
sum distribution of his benefit under the Plan; and

 

WHEREAS, pursuant to Section 10 of the Plan, the Company has the right to amend
the Plan.

 

NOW, THEREFORE, pursuant to the power of amendment in Section 10 of the Plan,
effective September 1, 1999, the Plan is hereby amended in the following
respects:

 

1. The fourth sentence of Section 8 is hereby amended in its entirety to read as
follows:

 

Notwithstanding the foregoing, in any case in which the aggregate lump sum
Actuarial Equivalent of the Supplemental Retirement Benefit payable to or on
behalf of a Member would be $10,000 or less (or such other amount as the Plan
Administrator shall determine) as of such Member’s Benefit Starting Date under
the Qualified Plan, the Plan Administrator may, in his or her sole discretion,
direct payment of such benefit in a lump sum.

 

2. The last sentence of Section 9 is hereby amended by inserting the following
clause at the end thereof:

 

; provided, however, that if the lump sum Actuarial Equivalent of the
supplemental survivor benefit is $10,000 or less (or such other amount as the
Plan Administrator shall determine) as of such commencement date, the Plan
Administrator may, in his or her sole discretion direct payment of such benefit
in the form of a lump sum.